                                                           Case 2:16-cv-00478-JCM-GWF Document 76 Filed 01/08/19 Page 1 of 4



                                                       1    Andrew M. Jacobs, Esq.
                                                            Nevada Bar No. 12787
                                                       2    Blakeley E. Griffith, Esq.
                                                            Nevada Bar No. 12386
                                                       3    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       4    Las Vegas, NV 89169
                                                            Telephone: (702) 784-5200
                                                       5    Facsimile: (702) 784-5252
                                                            Email: ajacobs@swlaw.com
                                                       6           bgriffith@swlaw.com
                                                            Attorneys for Plaintiff
                                                       7    Bank of New York Mellon
                                                       8

                                                       9                                UNITED STATES DISTRICT COURT
                                                      10                                        DISTRICT OF NEVADA
                                                      11
                                                            THE BANK OF NEW YORK MELLON,                       Case No.: 2:16-cv-00478-JCM-GWF
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                            FKA THE BANK OF NEW YORK AS
                                                            SUCCESSOR IN INTEREST TO JP
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                            MORGAN CHASE BANK NA AS TRUSTEE                    STIPULATION AND ORDER TO
                         LAW OFFICES

                          702.784 .5200




                                                      14    FOR STRUCTURED ASSET MORTGAGE                      CONTINUE BRIEFING SCHEDULE
                               L.L.P.




                                                            INVESTMENTS II INC. BEAR STEARNS                   RE: (1) PLAINTIFF’S MOTION FOR
                                                      15    ALT-A TRUST 2005-9, MORTGAGE PASS-                 SUMMARY JUDGMENT [ECF NO. 59];
                                                            THROUGH CERTIFICATES, SERIES 2005-                 (2) DEFENDANT ROYAL HIGHLANDS
                                                      16                                                       STREET AND LANDSCAPE
                                                            9,
                                                                             Plaintiff,                        MAINTENANCE CORPORATION’S
                                                      17                                                       MOTION FOR SUMMARY JUDGMENT
                                                            vs.                                                [EFC NO. 61]; and
                                                      18                                                       (3) DEFENDANTS LAS VEGAS
                                                            LAS VEGAS DEVELOPMENT GROUP                        DEVELOPMENT GROUP, LLC and
                                                      19    LLC, a Nevada limited-liability company;           AIRMOTIVE INVESTMENTS, LLC’S
                                                            ROYAL HIGHLANDS STREET AND                         MOTION FOR SUMMARY JUDGMENT
                                                      20                                                       [ECF NO. 62]
                                                            LANDSCAPE MAINTENANCE
                                                      21    CORPORATION, a Nevada non-profit                   (Second Request)
                                                            corporation; ALESSI & KOENIG, LLC, a
                                                      22    Nevada limited-liability company; and
                                                            AIRMOTIVE INVESTMENTS, LLC, a
                                                      23
                                                            Nevada limited liability company,
                                                      24
                                                                                    Defendants.
                                                      25

                                                      26             Plaintiff the Bank of New York Mellon, fka The Bank of New York as Successor in Interest

                                                      27   to JP Morgan Chase Bank NA as Trustee for Structured Asset Mortgage Investments II Inc. Bear

                                                      28   Stearns ALT-A Trust 2005-9, Mortgage Pass-Through Certificates, Series 2005-9 (“BNYM” or



                                                           4818-9074-7013
                                                           Case 2:16-cv-00478-JCM-GWF Document 76 Filed 01/08/19 Page 2 of 4



                                                       1   “Plaintiff”), Defendant Royal Highlands Street and Landscape Maintenance Corporation (“Royal

                                                       2   Highlands”), and Defendants Las Vegas Development Group, LLC and Airmotive Investments,

                                                       3   LLC (“LVDG” and collectively with BNYM and LVDG, the “Parties”), by and through their

                                                       4   respective counsel, hereby stipulate to extend the briefing schedule on the Parties’ Motions for

                                                       5   Summary Judgment [ECF Nos. 59, 61, and 62] as follows:

                                                       6             Plaintiff’s response to Defendants Royal Highlands opposition to Plaintiff’s Motion for

                                                       7   Summary Judgment will be extended from January 10, 2019 to January 17, 2019; and

                                                       8             Defendants Royal Highlands’ and LVDGs’ replies to Plaintiff’s opposition to their Motions

                                                       9   for Summary Judgment will be extended from January 10, 2019 to January 17, 2019.

                                                      10             The reason for the extension is not for purposes of delay but rather, is due to the workload

                                                      11   of the Parties’ attorneys upon returning to the office after the holidays. This is the Parties’ second

                                                      12   request for an extension of these deadlines.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13                                        IT IS SO STIPULATED.
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14    Dated: January 7, 2019.                                Dated: January 7, 2019.
                               L.L.P.




                                                      15    SNELL & WILMER L.L.P.                                  ROGER P. CROTEAU & ASSOCIATES,
                                                                                                                   LTD.
                                                      16
                                                            By: /s/Blakeley E. Griffith                            By:    /s/ Timothy E. Rhoda
                                                      17        Andrew M. Jacobs (NV Bar No. 12787)                    Roger P. Croteau (NV Bar No. 4958)
                                                                Blakeley E. Griffith (NV Bar No. 12386)
                                                      18        3883 Howard Hughes Parkway, Suite 1100                 Timothy E. Rhoda (NV Bar No. 7878)
                                                                Las Vegas, NV 89169                                    9120 West Post Road, Suite 100
                                                      19        Telephone: (702) 784-5200                              Las Vegas, NV 89148
                                                                Facsimile: (702) 784-5252                              Telephone: (702) 254-7775
                                                      20    Attorneys for Plaintiff Bank of New York Mellon            Facsimile: (702) 228-7719
                                                                                                                   Attorneys for Defendant Las Vegas
                                                      21                                                           Development Group LLC and Airmotive
                                                                                                                   Investments, LLC
                                                      22

                                                      23    ///
                                                      24    ///
                                                      25    ///
                                                      26    ///
                                                      27    ///
                                                      28    ///


                                                                                                             -2-
                                                           4818-9074-7013
                                                           Case 2:16-cv-00478-JCM-GWF Document 76 Filed 01/08/19 Page 3 of 4



                                                       1    Dated: January 7, 2019.

                                                       2    LEACH KERN GRUCHOW ANDERSON
                                                            SONG
                                                       3

                                                       4    By:     /s/ Ryan D. Hastings
                                                                Ryan D. Hastings (NV Bar No. 12394)
                                                       5        2525 Box Canyon Drive
                                                                Las Vegas, NV 89128
                                                       6        Telephone: (702) 538-9074
                                                                Facsimile: (702) 538-9113
                                                       7    Attorneys for Defendant Royal Highlands
                                                            Street and Landscape Maintenance
                                                       8    Corporation
                                                       9

                                                      10                                     ORDER

                                                      11             IT IS SO ORDERED.
                                                                                                               January 10, 2019
                                                                                                      DATED:
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                       -3-
                                                           4818-9074-7013
                                                           Case 2:16-cv-00478-JCM-GWF Document 76 Filed 01/08/19 Page 4 of 4



                                                       1                                   CERTIFICATE OF SERVICE

                                                       2              I hereby certify that on January 7, 2019, I electronically filed the foregoing
                                                       3   STIPULATION AND ORDER TO CONTINUE BRIEFING SCHEDULE RE: (1)
                                                       4   PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 59]; (2) DEFENDANT
                                                       5
                                                           ROYAL            HIGHLANDS        STREET        AND     LANDSCAPE         MAINTENANCE
                                                       6
                                                           CORPORATION’S MOTION FOR SUMMARY JUDGMENT [EFC NO. 61]; and (3)
                                                       7
                                                           DEFENDANTS LAS VEGAS DEVELOPMENT GROUP, LLC and AIRMOTIVE
                                                       8
                                                           INVESTMENTS, LLC’S MOTION FOR SUMMARY JUDGMENT [ECF NO. 62] (Second
                                                       9
                                                           Request) with the Clerk of Court for the U.S. District Court, District of Nevada by using the
                                                      10
                                                           Court’s CM/ECF system. Participants in the case who are registered CM/ECF users will be
                                                      11

                                                      12   served by the CM/ECF system.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                                     DATED this 7th day of January 2019.
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15                                               /s/Gaylene Kim
                                                                                                       An Employee of Snell & Wilmer L.L.P.
                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28


                                                                                                           -4-
                                                           4818-9074-7013
